Case 2:20-cv-02604-DMG-AFM Document 13 Filed 05/20/20 Page 1 of 3 Page ID #:149



    1
    2
    3
                                                                    JS-6
    4
    5
    6
    7
    8
                          UNITED STATES DISTRICT COURT
    9
                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11    PABLO LOPEZ, an individual,           Case No.: CV 20-2604-DMG (AFMx)
  12                           Plaintiff,     ORDER ON THE JOINT
                                              STIPULATION RE DISMISSAL OF
  13          v.                              COMPLAINT AS TO DEFENDANTS
                                              HOMEBRIDGE FINANCIAL
  14    HOMEBRIDGE FINANCIAL                  SERVICES, INC. AND CENLAR FSB
        SERVICES, INC.; CENLAR FSB;           WITHOUT PREJUDICE [12]
  15    NATIONAL DEFAULT
        SERVICING CORPORATION; and
  16    DOES 1 THROUGH 10,
        INCLUSIVE,
  17
                               Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-02604-DMG-AFM Document 13 Filed 05/20/20 Page 2 of 3 Page ID #:150



    1
                     Pursuant to the Joint Stipulation by and between counsel for Plaintiff
    2
          Pablo Lopez (“Plaintiff”) and counsel for Defendants Homebridge Financial
    3
          Services, Inc. and Cenlar FSB (“Defendants”) (collectively, the “Parties”),
    4
          wherein the Parties agree to dismiss the Complaint against Defendants without
    5
          prejudice,
    6
                     IT IS HEREBY ORDERED that Defendants Homebridge Financial
    7
          Services, Inc. and Cenlar FSB are dismissed from this action without prejudice
    8
          and the above-captioned action therefore is dismissed without prejudice in its
    9
          entirety.
  10
  11
           DATED: May 20, 2020
  12
  13                                                    DOLLY M. GEE
                                                        UNITED STATES DISTRICT JUDGE
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                    2
             [PROPOSED] ORDER ON THE JOINT STIPUALTION RE DISMISSAL OF COMPLAINT AS TO
         DEFENDANTS HOMEBRIDGE FINANCIAL SERVICES, INC. AND CENLAR FSB WITHOUT PREJUDICE
        73617667.1
Case 2:20-cv-02604-DMG-AFM Document 13 Filed 05/20/20 Page 3 of 3 Page ID #:151



    1
                                   CERTIFICATE OF SERVICE
    2
                 The undersigned certifies that on May 18, 2020, the foregoing document was
    3
        electronically filed with the Clerk of the Court for the United States District Court,
    4
        Central District of California, using the Court’s Electronic Case Filing (ECF) system.
    5
        The ECF system routinely sends a “Notice of Electronic Filing” to all attorneys of
    6
        record who have consented to accept this notice of this document by electronic
    7
        means.
    8
    9   Dated: May 18, 2020                           RODRIGUEZ LAW GROUP

  10                                                  By: /s/ Patricia Rodriguez
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  3
             [PROPOSED] ORDER ON THE JOINT STIPUALTION RE DISMISSAL OF COMPLAINT AS TO
         DEFENDANTS HOMEBRIDGE FINANCIAL SERVICES, INC. AND CENLAR FSB WITHOUT PREJUDICE
        73617667.1
